Citation Nr: 1760894	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  00-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder to include retained foreign bodies.

2.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left shoulder and axillary area shell fragment wound scars.

3.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left forearm and wrist shell fragment wound scars.

4.  Entitlement to a disability evaluation in excess of 10 percent for reach of the Veteran's multiple left lateral chest wall shell fragment wound scars.

5.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right buttocks shell fragment wound scars.

6.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right thigh shell fragment wound scars.

7.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right knee shell fragment wound scars.

8.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right lower leg shell fragment wound scars.

9.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left buttocks shell fragment wound scars.

10.  Entitlement to a disability in excess of 10 percent for each of the Veteran's multiple left thigh shell fragment wound scars.

11.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left lower leg, ankle, and foot scar residuals.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which, in pertinent part, established service connection for tender right buttocks shell fragment wound scar residuals, tender left buttocks shell fragment wound scar residuals, and tender right thigh shell fragment wound scar residuals; assigned 10 percent evaluations for those disabilities; effectuated awards as of February 24, 2000; and denied increased evaluations for the Veteran's tender left shoulder shell fragment wound scar residuals, tender left lower chest area shell fragment wound scar residuals, tender left elbow shell fragment wound scar residuals, tender right knee shell fragment wound scar residuals, tender right lower leg shell fragment wound scar residuals, tender left thigh shell fragment wound scar residuals with retained fragments, and tender left lower leg, ankle, and foot shell fragment wound scar residuals.  

In March 2006, the Board, in pertinent part, reframed the issues on appeal as "entitlement to ratings in excess of 10 percent (to include claims for separate compensable ratings noted in the parentheticals) for residual scarring of the following: right buttocks (4 separate); left buttocks (4 separate); right thigh (5 separate); left forearm/wrist (4 separate); left thigh (7 separate); left lower leg/ left ankle/ left foot (9 separate); right lower leg (6 separate); right knee area (2 separate); left lateral chest wall (3 separate); and left shoulder/ axillary area (2 separate)" and denied evaluations in excess of 10 percent for each listed scar.  The Veteran subsequently appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  

The Court, in pertinent part, in November 2008, set aside the portion of the March 2006 Board decision that denied evaluations in excess of 10 percent for the Veteran's left shoulder and axillary area, left forearm and wrist, left lateral chest wall, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, and left lower leg, ankle, and foot scar residuals.  

In July 2010, the Board, in pertinent part, reframed the issues on appeal as "entitlement to a rating in excess of 10 percent (to include consideration of assignment of separate evaluations) for each of the multiple scars of the right buttock, left buttock, right thigh, left forearm and wrist, left thigh, left lower leg (including the ankle and foot), right lower leg, right knee, left lateral chest wall, and left shoulder and axillary area" and remanded the issue to the RO for additional action.

The RO, in October 2011, denied service connection for right skull, bilateral eye, and jawbone retained foreign bodies, left shoulder muscle injury, intramuscular scarring, and retained foreign bodies; denied separate compensable evaluations for right forearm, right wrist, left elbow, left forearm, left chest, left lower lung field, low back, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, left lower leg, left ankle, left foot, and colon retained foreign bodies; and denied separate compensable evaluations for right elbow, right forearm, right wrist, left elbow, left forearm, left chest, left lower lung field, low back, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, left lower leg, left ankle, left foot, and colon intramuscular scarring.  

In March 2012, the Board remanded the Veteran's appeal for compliance with the July 2010 remand instructions.  The case was returned to the Board in July 2016, at which time the Board reframed the issues on appeal into 50 separate issues.

In March 2017, the Board determined that the Veteran had withdrawn from appeal 39 of the 50 issues, except those listed on the title page.  The Board remanded these matters for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

The Board notes that the Veteran has submitted recent statements in October 2017 involving matters of entitlement to earlier effective dates, protected ratings, and other entitlements.  These matters are not before the Board at this time and are referred to the Agency of Original Jurisdiction (AOJ) for any development warranted.


FINDINGS OF FACT

1. A left shoulder disorder, other than that for which service connection is already in effect, is not of record.

2.  The Veteran's left shoulder and axillary area shell fragment wound scars are manifested by two separate painful scars.

3.  The Veteran's left forearm and wrist shell fragment wound scars are manifested by four separate painful scars.

4.  The Veteran's left chest wall shell fragment wound scars are manifested by three separate painful scars.

5.  The Veteran's right buttock shell fragment wound scars are manifested by five separate painful scars.

6.  The Veteran's right thigh shell fragment wound scars are manifested by seven separate painful scars.

7.  The Veteran's right knee shell fragment wound scars are manifested by two separate painful scars.
	
8.  The Veteran's right lower extremity shell fragment wound scars are manifested by nine separate painful scars.

9.  The Veteran's left buttock shell fragment wound scars are manifested by thirteen separate painful scars.

10.  The Veteran's left thigh shell fragment wound scars are manifested by seven separate painful scars.

11.  The Veteran's left lower extremity, ankle, and foot shell fragment wound scars are manifested by six separate painful scars.



CONCLUSIONS OF LAW

1. The criteria for service connection for left shoulder disorder, to include retained foreign bodies are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for separate ratings in excess of 10 percent for each of the two separate left shoulder and axillary area shell fragment wound scars have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.25, 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008).

3.  The criteria for separate ratings in excess of 10 percent for each of the four separate left forearm and wrist shell fragment wound scars have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.25, 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008).

4.  The criteria for separate ratings in excess of 10 percent for each of the three separate left chest wall shell fragment wound scars have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.25, 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008).

5.  The criteria for separate ratings in excess of 10 percent for each of the five separate right buttock shell fragment wound scars have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.25, 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008).

6.  The criteria for separate ratings in excess of 10 percent for each of the seven separate right thigh shell fragment wound scars have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.25, 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008).

7.  The criteria for separate ratings in excess of 10 percent for each of the two separate right knee shell fragment wound scars have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.25, 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008).

8.  The criteria for nine separate 10 percent for each of the nine (two additional) right lower extremity shell fragment wound scars have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.25, 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008).

9.  The criteria for separate ratings in excess of 10 percent for each of the thirteen separate left buttock shell fragment wound scars have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.25, 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008).

10.  The criteria for seven separate 10 percent for each of the seven (one additional) left thigh shell fragment wound scars have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.25, 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008).

11.  The criteria for separate ratings in excess of 10 percent for each of the six separate left lower extremity, ankle, and foot shell fragment wound scars have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.25, 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The Veteran's service treatment records reflect that he was wounded in action by a booby trap explosion in August 1969.  He sustained multiple shell fragment wounds of the arms and legs.  After treatment, an examination in November 1969 revealed multiple well-healed scars of the left arm and both legs.

On VA examination in September 1971, full range of motion of the left shoulder was indicated.  On VA examination in February 1973, scars on the anterior and posterior axilla were indicated.  It was noted that the foreign bodies were not causing him any discomfort.  Range of motion was full.  On VA examination in March 1984, a piece of shrapnel in the posterior left upper arm was noted.  This location was tender.  Movement of the left shoulder was full, but the Veteran reported grating and popping sensation.  Left shoulder and arm pain, residual of gunshot wound, was diagnosed.  An April 1993 VA examination assessed no functional loss due to the gunshot wound of the left arm.

A May 2001 VA examination report reflects that the Veteran presented for evaluation of his skin and muscle wounds incurred in combat in Vietnam.  The Veteran reported that he experienced increasing pain and stiffness in the involved areas over the past 10 to 15 years.  He walked with a cane.  He used a slip-on brace on the right leg from time to time, but it caused discomfort in the areas of the scars and embedded shrapnel.  

On examination of the left shoulder, there was a round, 2-centimeter scar near the insertion of the anterior deltoid.  There was an exit wound on the posterior deltoid/triceps junction, which was 4 centimeters long.  These scars were tender and there was tenderness of the underlying deltoid musculature and humerus.  He had limited internal and external rotation of that shoulder of approximately 30 degrees each way, and impingement on abduction to 90 degrees.  Another fragment of the bullet exited at the scapula, and he stated that there was underlying shrapnel.  There was a 1-centimeter scar over the left scapula and a cystic lesion next to it.  The scapular musculature was tender on palpation, as was the scar.

The left forearm was injured by grenade fragments.  There was 3-centimeter scar over the elbow just distal to the olecranon process.  The scar was tender, and there was defect of the underlying musculature.  The scar was tender, as was the underlying musculature, which was proximal to the extensor muscle group.  There was a 3-centimeter scar over the proximal extensor muscles of the forearm.  There was defect of the underlying fascia and palpable defect and tenderness to the underlying musculature.  The distal forearm extensor surface had another scar, which was tender and extended to the underlying tendons.

On the left chest, there were two small, round scars, one measuring 3-millimeters and the other measuring 2-millimeters, which were not tender.  

The left foot had five scars laterally which were tender.  There was little underlying musculature to be damaged, and the scar extended to the tendon and bone, which was also tender.  The left lateral ankle had a long 7 to 8-centimeter, tender defect in the fascia down to the musculature.  The musculature underlying it was deformed and tender.  The left anterior tibia had a defect, 3 centimeters in length with underlying muscle tenderness and defect in the fascia.

The left thigh had four 3 to 5-centimeter scars laterally with defects into the fascia to the lateral aspect of the quadriceps with underlying defects in the musculature.  There were three scars posteriorly measuring 3 to 5-centimeters, also extending into the musculature, which was tender and decreased in size.  

The left buttocks had three 5 to 8-centimeter scars which were tender, and the defects extended into the musculature.  The gluteus maximum and minimus muscles were tender and deformed.  The right buttocks had a scar at the base, which was tender with underlying muscle tenderness.

The right posterior thigh had four scars, one medially 5 to 8-centimeters, extending into the musculature and actually adherent to it.  When he flexed, the skin bunched up proximally to the adhesion.  There was tenderness and defect in the underlying musculature as well as tenderness in the scar.  The popliteal fossa of the right knee had a scar that was tender and extended into the fascia with underlying deep fascial tenderness.  The right calf had three scars posteriorly that extended into the musculature with tenderness of the scar and the musculature.  The right tibia had two scars and defects into the muscle with adhesions and muscle loss.  The scars and musculature were tender.  There were four scars in the medial side of the right calf which were tender with defects to the underlying musculature, which was tender as well.

The Veteran walked with a cane and had stiffness.  He appeared to have increased stiffness after sitting for the examination.  

The examiner noted an impression of multiple areas of scars with underlying muscle trauma.  All of these wounds penetrated into the underlying tendons and musculature, some of them being completely pass-through, leading to scarring in the deep tissues of each area described above.  The condition required use of chronic pain medication.

On VA examination in January 2003, the Veteran reported constant pain from all of the sites affected by the shrapnel and AK-47 injuries.  He used a cane, and while he did have a brace for the right knee, it was essentially unusable because it put too much pressure on the scar and increased pain.  He took morphine for pain control, though he tried to avoid using it to much.  He required frequent change of position, at least every 5 to 10 minutes.  He could walk up to 50 yards at a slow pace.  He did very little in the way of household chores because of pain symptoms.  

With respect to the left foot, there were four measurable scars on the dorsum and lateral surface of the left foot.  There was just one scar below the medial malleolus that measured 1 centimeter in diameter.  There was an 8-millimeter round scar  anterior to the first one, and 2 by 1-centimeter scar slightly anterior to the 8-millimeter scar.  There was a subsequent 2 centimeter by 5 millimeter scar across the dorsum of the foot.   The Veteran complained of tenderness at all of the lesions.  There appeared to be some decreased soft tissue across the lateral dorsal surface of the foot.  He noted some pain on movement, and did have decreased range of motion in the left foot with dorsiflexion of about 15 degrees and plantarflexion about 20 degrees.  He noted pain during range of motion.  He also noted decreased range of motion in his toes, which were limited to about 10 degrees of dorsiflexion and 10 degrees of flexion. Strength-wise, dorsiflexion was 4/5 and plantar flexion was 4/5.  The toes were 3/5 in both dorsiflexion and flexion.  These injuries would be to muscle group X.  In addition to the measured scars, there were three punctate black lesions on the lateral aspect of the foot, one over the medial malleolus and two over the lateral aspect of the mid-foot.  The Veteran felt that this was probably some powder or other minor shrapnel sites.

On the left ankle, there was a 4 by 1 centimeter scar that extended up from the medial malleolus onto the lateral aspect of the lower leg.  Just above this was a 2.5 centimeter by 8 millimeter scar.  Both of these scars showed significant soft tissue deficits beneath the scar tissue, and both of these were painful.  The soft tissue injures involved muscle group XII and subcutaneous soft tissues.  These scars were also tender.

On the left lower leg, the lateral surface showed three round scars approximately 5 to 6 millimeter in diameter around the mid-calf area.  These scars were also tender, but there was no significant soft tissue deficit demonstrable on examination.

The left lateral thigh surface showed seven measurable scars.  Beginning just about the popliteal fossa, there was a 4 by 1 centimeter scar.  Just superior to this was a 5 by 4 centimeters scar, a 3.5 by 1 centimeter scar, a 5 by 1 centimeter scar, a 6 by 2 centimeter scar, and two 6 by 1 centimeter scars.  All of these scars were tender to palpation and there was some mild subcutaneous and muscle deficits to palpation.  These wounds involved muscle group 13.  Strength was 4/5.  The Veteran also reported that it was painful to do any range of motion.  Range of motion of the left knee was from 0 to 120 degrees.

The left buttock showed four measurable scars.  These scars measured 3 by 1 centimeters, 2 by 1 centimeters, 4 by 1 centimeters, and 6 by 1 centimeters.  These were all tender and did not demonstrate some subcutaneous tissue deficit.  This seemed to involved muscle group 17.  Muscle strength was 4/5.  He also noted that there was pain with use of the muscles. 

On the medial aspect of the right lower leg, there were six measurable scars beginning above the medial malleolus.  The scars measured 2 by 1.5 centimeters, 1.5 centimeters by 1.5 centimeters, 2.5 by .5 centimeters, 1.5 by 1.5 centimeters, 2 by 2 centimeters and 1.5 by 1.5 centimeters.  All of these scars were tender, and they demonstrated some subcutaneous tissue loss.  These involved muscle group XI.  Strength was 4/5, and there was pain on range of motion.

On the right lower leg, laterally, there were two measurable scars.  Each of these were about 1 centimeter in diameter and approximately round.  These were just superior to the medial malleus, and the Veteran felt that these could be exit wounds on the opposite side of the lower leg.  

The right thigh showed five measurable scars.  The scars measured 3 by 3 centimeters, 2 by 6 centimeters, 2 by 6 centimeters, 2 by 7 centimeters and 1 by 8 centimeters.  Anterior to this was a 1 by 2 centimeter scar.   All of these scars were tender and did demonstrate some soft tissue deficit.  This involved muscle group XIII, and strength was in the 4/5 range with pain on range of motion.

On the right knee, there were 1 by 2 and 1 by 3 centimeter scars.  These were tender and had very slight amount of soft tissue deficit, probably just subcutaneous.  The scars were tender.

There were four measurable scars on the right buttock measuring 3 by 3 centimeters, 2 by 2 centimeters, 1 by 1 and 1 by 1 centimeters.  Each one of these was tender.  There were soft tissue deficits in the 2 large scars.  Muscle strength of group 17 was 4/5.

On the left chest, there were three scars measuring 1 by 1 centimeters and 2 5-millimeters scars.  These were somewhat tender.  There was no significant soft tissue loss at this location.

On the left wrist and forearm, there were 5 measurable scars.  These scars measured 2.5 by 1.5 centimeters, 5 by 1 centimeters, 1 by 1 centimeters, 2.5 by 1 centimeters, and 1 by 1 centimeters.  There were 2 large scars on the distal portion of the forearm showed some subcutaneous tissue loss.  These involved muscle group VII.  Strength in this muscle group was 4.5.  All of these scars were tender.

The left shoulder showed a circular scar anteriorly of the deltoid muscle and on the posterior aspect of the shoulder.  The Veteran stated that these scars were the entry and exist sites of the AK-47 bullet.  He noted pain and decreased strength in this area.  His strength was rated 4/5.  The scars were tender.  This involved muscle group II.

The examiner diagnosed multiple skin scars and subcutaneous injuries involving the muscle groups noted above, as well as chronic pain.

On VA examination in June 2005, the examiner noted five measurable scars in the right thigh, measuring 3 by 3 centimeters, 2 by 6 centimeters, 2 by 6 centimeters, 2 by 7 centimeters, 1 by 2 centimeters and 1 by 8 centimeters. These were tender and demonstrated some soft tissue deficit.  These involved muscle groups XIII and XIV.  Strength was in the 4/5 range, and there was pain on range of motion.  He was able to squat slowly without pain, and walked with poor heel to toe action, and ambulate with a cane.  He could walk 50 to 100 yards before fatigue.

On the left chest there were three scars.  These scars were 1 centimeter by 1 centimeter, and 2-5 millimeter scars.  These were tender with no significant soft tissue loss.  This involved muscle group II.  Left lateral bending was limited to 20 degrees, and right lateral bending was to 30 degrees.  Right rotation was to 20 degrees, and left rotation was to 20 degrees.  Repetitive movements were limited by back pain unrelated to the chest wound.  The examiner noted that the muscle group affected by shrapnel in his left chest injury involved muscle group II.  The abdominal wall was flat, and flexion and lateral motions of the examiner were not limited by the abdominal muscles.  The Veteran's respiratory concerns were less likely due to muscle group XXI, given his long smoking history and concomitant upper respiratory congestion.

The scars of the right thigh involved groups 13 and 14 of the hamstrings and not the quadriceps.

On VA examination in December 2010, the Veteran reported pain all over, aggravated by cold weather.  He described the pain as a "steel rod in the thigh that [was] electric."  He had constant pain in the left shoulder, left ankle, right knee, and buttocks.  He described the pain as pulling on a nerve in the left shoulder, with an electric shock that went to the left thumb and left arm.  He rated the pain at 6/10 with flares to 9/10 occurring most days of the week, lasting for weeks.

With respect to the buttocks, the Veteran reported severe pain and numbness in the legs when he sat for more than 10 minutes.  In regard to the right thigh, he felt like the muscles were shrinking, and pointed to the muscles at the medial thigh.  The left forearm had shooting pain with wrist rotation and tightness.  He had pain in the left wrist as well.  He had pain on the posterior left leg with leg cramps.  The left ankle locked.  With respect to the left foot, he felt like all the bones were shattered and were grinding.  He had a burning sensation in the right lower leg, burning on the medial distal scars.  He also had pain in the right knee.  With respect to the scars of the left lateral chest wall, he reported that he had lung pain and stated that the had shrapnel in his lung that affected his breathing.  There was also pain in the left shoulder that shot to the thumb.  He stated that he was hit by a through and through gunshot wound and also had shrapnel in it.  In regard to the left axially area, the Veteran reported recurrent infection in the scar, with the last episode occurring one month prior to examination.

Objectively, gait was uneven and the Veteran appeared to favor the right side.  Posture was erect and balance was steady without assistance.  He sat at each during the interview with a few position changes for comfort.  The Veteran refused to have range of motion measurements done as it was too painful.  Per the Veteran's request, range of motion, strength, and functioning was not assessed at this examination.

The examiner conducted examination of the scars, noting that, unless specifically indicated all scars were nontender, hypopigmented, stable, superficial, nonkeloid, and with no evidence of inflammation, edema, flaking/scaling/sloughing, or evidence of adhesion to the underlying tissues or evidence of causing any restriction of movement or function of the adjacent joint.

The examiner noted scars of the right buttocks measuring 7 by .5 centimeters, 4 by .5 centimeters, 4.5 by .5 centimeters, 5 centimeters by 7 millimeters, and 4 centimeters by 7 millimeters.

With respect to the left buttock, there were scars measuring 7 by 7 millimeters, 4 by 3.5 centimeters, 4 by 3.5 centimeters, 3.5 by .3 centimeters, 3 by .3 centimeters, 5 by 1.5 centimeters, 6.5 by .5 centimeters, 6 by .5 centimeters, 4.5 by .5 centimeters, 5.5 by .5 centimeters, 4.5 by .5 centimeters, 3 by 1 centimeters, and .5 centimeters by 4 millimeters.

On the right thigh, there were scars measuring 7 by 1 centimeters, a 4.5 by 3 centimeters scars that was deep with evidence of tissue loss, a 6.5 by 1.5 centimeter scar, deep with evidence for adhesion to Muscle Group XIII, a 6 centimeter by 3 millimeter scar, a 4 by .5 centimeters scar, a 3.5 by 1 centimes scar, and a 4.5 by 2 centimeter scar.

On the left forearm, there was a 3.5 by 1 centimeter scar with evidence of adhesion to Muscle Group VII, a 2.5 by .5 centimeter scar with evidence of adhesion to muscle group VII, and another scar measuring 4 by 3 centimeters.  There were no scars of the left wrist noted.

With respect to the left lower extremity, on the left thigh there was a deep scar measuring 5 by 2 centimeters with a 3 millimeter loss of tissue on the proximal end.  There was evidence of adhesion for muscle group XIII.  There were 2 more scars measuring 5 by 1 centimeters and 5 by 1.1 centimeters that were deep with evidence of adhesion to underlying muscle group XIV.  Other scars present measured 3 by 1.5 centimeters, 4 by .5 centimeters, 5.5 centimeters by 4 millimeters, and 3.5 by 1 centimeters.  On the left lower leg, there was a scar measuring 3 by .5 centimeters.  The left ankle had a scar measuring 8 by .5 centimeters.  There were 4 scars of the left measuring 1centimeter by 4 millimeters, 1 centimeter by 2 millimeters, 1 by 3 millimeters, and 3 centimeters by 4 millimeters.

With respect to the right lower extremity, there were 7 scars measuring 2.5 by 2 centimeters, 5 by 4.3 centimeters, 1.5 by 1 centimeters, 3.5 by 1 centimeters, 1.5 centimeters by 7 millimeters, 2.5 by 1 centimeters, and .5 centimeters by 3 millimeters.  On the right knee, there were 2 scars measuring 3.5 by 1 centimeters and .5 centimeters by 2 millimeters.

On the left lateral chest wall, there were scars measuring .5 by .3 centimeters, .5 centimeters by 3 millimeters, and 1 millimeter in diameter.

On the left shoulder, there was a scar measuring 1.5 by 2.5 centimeters.  There was also a scar measuring 5 by 1.5 centimeters in the left axillary area.

In the right forearm, the examiner was able to palpate a foreign body in the mid forearm measuring 1 to 2 millimeters in diameter.  There were 2 more scars measuring 3 by 1 centimeters and 2 by 1.5 centimeters.

The examiner concluded by noting that a total of 56 scars were documented.

In a May 2011 addendum, the VA examiner noted that the Veteran did not pose any limits on his assessment of the scars themselves during the clinical examination.  She palpated each scar as she was measuring it, and in this way was able to document if the scars themselves were tender.  There were no complaints of pain or objective evidence for pain such as wincing, etc., on palpation of any of the scars.

On April 2012 VA examination, the examiner noted that there were scars of the right and left buttocks, right thigh, left forearm, left wrist, left thigh, left lower leg, left ankle, left foot, right lower leg, right knee, left lateral chest wall, left shoulder and left axillary area.

On the right upper extremity, there was a scar measuring 3 by 1 centimeter slightly depressed, and another scar measuring 2.5 by 1.5 centimeters.

On the left upper extremity, there was a depressed scar measuring 3 by 1.5 centimeters, a scar measuring 5 by 1.5 centimeters, 2 by 3 centimeters, 1.5 centimeters by 2 millimeters, and 2 slightly depressed scars measuring 3.5 centimeters by 6 millimeters and 3 by 1 centimeters.

The examiner noted fifteen different scars of the right lower extremity.  There was a scar of the right patella on the inner thigh measuring 3.5 by 2.3 centimeters.  The scar was slightly depressed.  There was a scar of the mid right buttocks measuring 2.5 centimeters by 3 millimeters that was aggravated by prolonged sitting.  There was an inferior scar measuring 10 by .5 centimeters that was also aggravated by prolonged sitting.  There were two more depressed scars also aggravated by prolonged sitting.

The Veteran reported generalized leg pain with respect to seven more scars.  There was a scar of the right patella measuring 2.5 by 1.2 centimeters.  He reported pain in the area if he struck the medial aspect of the right knee.

With respect to the left buttocks, the examiner noted several slightly depressed scars.  He reported that the buttocks went numb with prolonged sitting.  There were 16 total scars of the left lower extremity.

There was a scar of the left axilla measuring 1 by 1.5 centimeters.  There were also 2 scars measuring 2 by 2 millimeters and 4 by 4 millimeters.  

Radiology reports revealed 10 to 15 small metallic fragments in the soft tissue of the right knee.  There were multiple metallic fragments in the left ankle, mainly in the soft tissues.  With respect to the left foot, there were multiple shrapnel fragments which mainly appeared to be in the soft tissues over the dorsal lateral aspect of the left ankle and left foot.  In the left shoulder, there was a single 5 millimeter-sized metallic fragment projecting in the soft tissue just inferior to the glenoid.  On the left wrist, there were many tiny metallic foreign bodies in the soft tissues dorsal to the mid shaft of the radius and ulna. Left lower extremity x-ray showed metal shrapnel present, 5 millimeters in size, with at least 25 such fragments scattered through the lower pelvis and soft tissues of the thigh.  A previous x-ray of the chest revealed tiny metallic fragments in the left lower hemothorax.  The right hip was normal.  X-ray of the right femur demonstrated numerous metallic densities noted within the soft tissues.  Older x-rays of the right femur, left elbow, knees, and left forearms also confirmed the presence of shrapnel.

The examiner noted that there was residual shrapnel wound scars to the right and left buttocks, right thigh, left forearm and wrist, left thigh, left lower leg including the ankle and foot, right lower leg, right knee, left lateral chest well, and left shoulder and axillary area.  Clinical evidence indicated that none of the above scars were painful to palpation, and there was no evidence for sloughing or instability of the scar tissue.  The Veteran did not report pain related to the scars but sated that he had bilateral leg pain that is under the scars where the shrapnel is embedded.  There was no evidence for muscle atrophy or poor muscle tone in the upper or lower extremities.  There was evidence for restriction of movement of the adjacent shoulder, elbow, wrist, hip, knee or ankle joints.  Gait was slightly uneven with the Veteran complaining of back pain.

In a December 2012 addendum, the VA examiner was asked to clarify whether any of the scars were painful.  She noted that there was no objective evidence for pain and all scars were non-tender to palpation.

On VA muscle injuries examination in July 2017, the Veteran reported that he wanted documentation of the location of his retained shrapnel.  He stated that he noticed during cold weather that he ached all over.  When driving, he had to take a break after an hour to get his circulation going.  He used a cane for ambulation for security, because he never knew when his left leg would stop and have sensation that "it is just not there."  The Veteran also described the same problem with his left arm.  He tried to exercise and stay active, and expressed that he felt that his problems with his leg and arm were due to not staying active.  He had some shrapnel "pop up" in and behind his right earlobe.

The examiner identified the following affected muscle groups:  group II (shoulder) on the left; group VII (forearm), both arms; group X (foot) on the left; group XI (foot, ankle and calf) on the right; group XII (anterior muscles of the leg) on the left; group XIII (posterior thigh/hamstring) both; group XVII (gluteus minimus) both; and group XXI (muscles of respiration/thoracic) on the left.

The examiner indicated that the Veteran's muscle injuries did not affect muscle substance or function.  He had no cardinal signs or symptoms of muscle disability.

Muscle strength testing was full for all groups in all extremities.  He did not have muscle atrophy.

The examiner noted that while the Veteran regularly used a cane, there was no objective clinical evidence in the medical treatment records indicating that the cane was prescribed for a service-connected scar or muscle condition.  There were no other physical findings.  X-ray of the bilateral femurs, knees, tibia and fibula, left ankle, left foot, left humerus, right wrist, and bilateral forearms, revealed multiple metallic fragments in the soft tissue.  X-ray of the chest revealed a 3 millimeter retained foreign body in the left lung.

The examiner diagnosed service connected muscle injury, residuals of shell fragment wound/gunshot wound, left axillary area, to include condition previously granted separate service connection as left lateral chest muscle group XXI under Diagnostic Code 5231, slight; service connected muscle injury, residual of shell fragment wound of the left buttock (muscle group XVII), slight; service connected muscle injury, residuals of shell fragment wounds, right buttock (muscle group XVII), slight; service connected injury, muscles of the distal left forearm, residuals of shell fragment wounds (muscle group VII), slight; service connected injury, muscles of the distal right forearm arm/wrist (muscle group VII), residuals of shell fragment wounds, slight; service connected muscle injury, residuals of shell fragment wounds of the left foot (muscle group X), slight; service connection residuals of right lower leg (muscle group XI) shell fragment wounds, slight; service connection muscle injury, residuals of shell fragment wounds, left ankle (muscle group XII), slight; service connected muscle injury, residuals of shell fragment wounds, left thigh (muscle group XIII), slight; service connected residuals of shell fragment wounds, right thigh muscles (muscle group XIII), slight.

The examiner indicated that the muscle injuries were slight because there were neither objective clinical findings nor objective clinical evidence indicating that the criteria for moderate, moderately severe, or severe impairment had been shown.  There was no evidence of atrophy, impairment of function, entrance and exit scars, or a short track of missile through the muscle tissue.  There was no objectively clinical evidence of any loss of deep fascia or muscle substance, or impairment of muscle tonus or loss of power when compared to the sound side.

There was no objective clinical x-ray evidence of foreign bodies indicating intramuscular trauma, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelia sealing over the bone rather than true skin covering an area where bone is normally protected by muscle.

The Veteran declined EMG studies, but the examiner noted that there was no objective clinical evidence of medical treatment indicating a diagnosed diminished muscle excitability to pulsed electrical current.  There was no evidence of induration or atrophy.

The Veteran was also afforded VA scars examination in May 2017.  The examiner noted that all scars were not painful on examination.  None of the scars of the trunk or extremities were unstable, with frequent loss of covering of skin over the scar.

The examiner also detailed the number and location of each identifiable scar.
The scars were identified as follows:  1 stable scar of the right elbow, 6 stable scars of the right lower leg, 9 stable scars of the left buttock, 3 scars of the left lateral chest wall, 1 stable scar of the left shoulder over the medial deltoid muscle, and 1 stable scar of the left axillary area, 1 scar of the right wrist, 6 stable scars of the right thigh, 4 scars of the left forearm, 6 scars of the left thigh, 1 scar of the left lower leg, 1 scar of the left ankle, and 4 scars of the left foot, 2 scars of the right knee, and with respect to the right buttock, the examiner noted 5 separate stable scars of the right buttock.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The regulation, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not to the disability claimed on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran's service treatment records reflect that he was treated in service for multiple shell fragment wounds of all extremities and the chest.

As discussed above, the Veteran's post-service treatment records reflect consistent complaints and notation of left shoulder pain and some examinations also note loss of strength and range of motion.  An April 2012 x-ray showed no fracture or dislocation . There was a single .5 millimeter metallic fragment projecting into the soft tissue just inferior to the glenoid.  Multiple examination note scars of the area with underlying muscle trauma.  Both the January 2003 and July 2017 VA examiner indicated muscle injury of muscle group II.

However, the Veteran has been granted service connection for multiple scars involving the left shoulder.  In addition, a separate rating has been assigned for impairment of muscle group II.  This rating contemplates depression of the arm from vertical overhead to handing at the side; downward rotation of the scapula.  The muscles include the extrinsic muscles of the shoulder girdle:  pectoralis major II, latissimus dorsi and teres major, pectoralis minor and rhomboid.  See 38 C.F.R. § 4.73, Diagnostic Code 5203.

The Board has considered the evidence of record, but has found no evidence of diagnosis of a separate left shoulder disorder other than that for while service connection is already in effect.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C. § 1110; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no disability, the Board does not reach the issue of whether the claimed disability is related to service.

The Board has considered the Veteran's statements to the effect that he is entitled to service connection of an injury of the left shoulder due to both shell fragment wounds and gunshot wounds, as indicated in October 2017 statements.  The Board acknowledges that the record confirms such injuries in service; however, no disability other than that for which service connection is already in effect has been demonstrated.

In the absence of a current disability, service connection cannot be established.  See Holton, 557 F.3d at 1366 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes). As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The Veteran's multiple shell fragment wound scars are rated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804. 

During the pendency of this appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended twice, initially effective August 30, 2002.  See 67 Fed. Reg. 49490-99  (July 31, 2002).  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so. See VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's scars under both the pre-and post-August 30, 2002 criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change. See 38 U.S.C. § 5110(g); 38 C.F.R. § 3.114 (2013); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the version of the regulation prior to August 30, 2002, scars, other than of the head, face, or neck, and which were not the result of burns, were rated under Diagnostic Codes 7803 to 7805.  Under Diagnostic Code 7803, a 10 percent evaluation was assignable for scars, superficial, poorly nourished, with repeated ulceration.  Under Diagnostic Code 7804, a 10 percent evaluation was assignable for scars that were superficial, tender and painful on objective demonstration. Under Diagnostic Code 7805, other types of scars were to be rated based on limitation of function of the part affected. 38 C.F.R. § 4.118 , Diagnostic Codes 7803, 7804, 7805 (2001).

From August 30, 2002, former Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assigned when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assigned when the area or areas exceed 12 square inches (77 square centimeters). Note 2 provided that a deep scar is one associated with underlying soft tissue damage. 

Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial, that do not cause limited motion, and that involve area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent rating. Note 2 under the diagnostic code provided that a superficial scar is one not associated with underlying soft tissue damage.

Under former Diagnostic Code 7803, a 10 percent evaluation is assigned for scars that are superficial and unstable.  Note 1 under the diagnostic code provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note 2 provided that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 indicates that a 10 percent rating is warranted for scars that are superficial and painful on examination. 

Diagnostic Code 7805, other types of scars will be rated based on limitation of function of the affected part.

The criteria were again revised in October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008. Because the current claims were received prior to that date, those revisions do not apply in this case. 73 Fed. Reg. 54708 (Sept. 23, 2008).  A veteran may request review under the revised scars criteria irrespective of whether the service-connected disability has worsened since the last review.  While the Veteran has not done so in this case, given the Court's instructions in the February 2009 decision, and the fact that the RO has considered these criteria in adjudicating the claim, the Board has considered whether rating under these updated criteria is more beneficial to the Veteran.  However, as discussed below in greater detail, the Board finds that the former diagnostic criteria are more beneficial.

Under the criteria in effect since October 2008, the applicable rating criteria include Diagnostic Code 7801, which provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. §  4.118, Diagnostic Code 7801.  A 20 percent rating is warranted for an affected area of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm)

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. §  4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars. One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars. Five or more scars that are unstable or painful are 30 percent disabling. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. §  4.118 , Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. §  4.118 , Diagnostic Code 7805.
A. Left Shoulder and Axilla

The Board notes that the VA examination findings above consistently document two scars related to the Veteran's left shoulder and axilla.  While the May 2001 examiner appears to have 3 scars, the other examinations from January 2003, December 2010, April 2012, and May 2017, all indicate two discernable scars.  The 2012 exam also includes a chart of the human body clearly documenting two such scars.  Accordingly, the Board finds that the record supports a finding of two scars of the left shoulder and axilla.  

The Board notes that the 2001 and 2003 VA examiners indicated that these scars were painful and tender on examination.  While more recent examinations found that these scars were not objectively painful, given the previous examination findings and the Veteran's consistent report of pain  separate, 10 percent ratings for each scar are warranted.  

However, the record reflects that the Veteran is already service connected for two scars of the left shoulder and axillary area, with 10 percent ratings assigned under Diagnostic Code 7804.  

The Board has also considered whether higher rating is warranted under any of the prior diagnostic criteria.  However, with respect to the criteria in effect prior to August 30, 2002, a rating in excess of 10 percent is not warranted under either Diagnostic Codes 7803 or 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (in effect prior to August 30, 2002).  

In regard to the criteria in effect from August 30, 2002 and prior to October 23, 2008, as none of the scars are shown to affect an area greater than 12 square inches (77 square centimeters), a higher rating under former Diagnostic Code 7801 is not warranted.  Former Diagnostic Codes 7802, 7803, and 7804 did not provide for a rating in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (in effect prior to August 30, 2002).  

In addition, under the rating criteria in effect from October 23, 2008, given that neither of the scars affects area of at least 12 square inches (77 sq. cm), a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  A rating in excess of 10 percent is not available under Diagnostic Code 7802.  A 20 percent rating is warranted only if there are three or four painful or unstable scars under Diagnostic Code 7804, and thus is more beneficial to rate the Veteran's scars separately under the former diagnostic criteria.

Finally, while both the former and current diagnostic criteria provide that scars can also be rated under limitation of function of the affected part under Diagnostic Code 7805, in this case, the Veteran has already been assigned a separate rating for limitation of function of the shoulder/axilla area.  He has been assigned a separate 20 percent rating for muscle injury of the left axillary area, muscle group II, which contemplates loss of strength and function of the arm and shoulder.  This matter is not before the Board at this time.

B.  Left Forearm and Wrist

The Board notes that the VA examination findings above reflect findings ranging from 3 to 5 scars of the left forearm and wrist.  While the May 2001 and December 2010 examiners noted 3 scars, the January 2005 examiner noted 5 scars.  Finally, the April 2012 and July 2017 examiner noted 4 scars. The 2012 examination also includes a chart of the human body documenting 4 such scars.  Given that the documentation of the 2012 and 2017 examiners is the clearest, the Board finds that the record supports a finding of 4 scars of the left forearm and wrist.  

The Board notes that the 2001 and 2003 VA examiners indicated that these scars were painful and tender on examination.  While more recent examinations found that these scars were not objectively painful, given the previous examination findings and the Veteran's consistent report of pain, 10 percent ratings are warranted for each scar.  

However, the record reflects that the Veteran is already service connected for four scars of the left forearm and wrist, with 10 percent ratings assigned under Diagnostic Code 7804.  

The Board has also considered whether higher ratings for any of the scars warranted under any of the prior diagnostic criteria.  However, with respect to the criteria in effect prior to August 30, 2002, a rating in excess of 10 percent is not warranted under either Diagnostic Codes 7803 or 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (in effect prior to August 30, 2002).  

In regard to the criteria in effect from August 30, 2002 and prior to October 23, 2008, as none of the scars are shown to affect an area greater than 12 square inches (77 square centimeters), a higher rating under former Diagnostic Code 7801 is not warranted.  Former Diagnostic Codes 7802, 7803, and 7804 did not provide for a rating in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (in effect prior to October 23, 2008).  

In addition, under the rating criteria in effect from October 23, 2008, given that none of the scars affects area of at least 12 square inches (77 sq. cm), a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  A rating in excess of 10 percent is not available under Diagnostic Code 7802.  A 20 percent rating is warranted only if there are three or four painful or unstable scars under Diagnostic Code 7804, and thus is more beneficial to rate the Veteran's scars separately under the former diagnostic criteria.

Finally, while both the former and current diagnostic criteria provide that scars can also be rated under limitation of function of the affected part under Diagnostic Code 7805, in this case, the Veteran has already been assigned a separate rating for limitation of function of the left forearm, with a 10 percent rating assigned for limitation of function of muscle group VII.  This matter is not before the Board at this juncture.



C.  Left Chest Wall

The Board notes that the VA examination findings above consistently document three scars related to the Veteran's left chest wall.  The May 2001, June 2005, December 2010, April 2012, and May 2017, all indicate three discernable scars.  The 2012 exam also includes a chart of the human body documenting three such scars located on the trunk.  Accordingly, the Board finds that the record supports a finding of three scars of the left chest wall.

The Board notes that the 2005 VA examiner indicated that these scars were painful and tender on examination.  While more recent examinations found that these scars were not objectively painful, given the previous examination findings and the Veteran's consistent report of pain, 10 percent ratings are warranted for each scar.  

However, the record reflects that the Veteran is already service connected for three scars of the left chest wall, with 10 percent ratings assigned under Diagnostic Code 7804.  

The Board has also considered whether higher ratings for any of the scars are warranted under any of the prior diagnostic criteria.  However, with respect to the criteria in effect prior to August 30, 2002, a rating in excess of 10 percent is not warranted under either Diagnostic Codes 7803 or 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (in effect prior to August 30, 2002).  

In regard to the criteria in effect from August 30, 2002 and prior to October 23, 2008, as none of the scars are shown to affect an area greater than 12 square inches (77 square centimeters), a higher rating under former Diagnostic Code 7801 is not warranted.  Former Diagnostic Codes 7802, 7803, and 7804 did not provide for a rating in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (in effect prior to August 30, 2002).  

In addition, under the rating criteria in effect from October 23, 2008, given that none of the scars affect area of at least 12 square inches (77 sq. cm), a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  A rating in excess of 10 percent is not available under Diagnostic Code 7802.  A 20 percent rating is warranted if there are three or four painful or unstable scars under Diagnostic Code 7804, and thus is more beneficial to rate the Veteran's scars separately under the former diagnostic criteria.

Finally, while both the former and current diagnostic criteria provide that scars can also be rated under limitation of function of the affected part under Diagnostic Code 7805, in this case, there is no indication of limitation of function due to the chest wall scars.  Though the Veteran has reported limitation of motion of the back, this has not been attributed to the chest scars.  The Board notes that the June 2005 examiner specifically that the Veteran's motion was limited by back pain, unrelated to the chest wound.  The examiner further noted the muscle group affected by shrapnel in his left chest injury involved muscle group II.  As noted above, the Veteran is already service-connected for muscle group II injury, and this matter is not before the Board at this time.

D.  Right Buttock

The Board notes that the VA examination findings list one to five scars of the right buttock.  The only repeated finding on examination is that of the December 2010 and May 2017 VA examiners, who documented 5 scars of the right buttock.  Given the foregoing, the Board finds that the record supports a finding of 5 scars of the right buttock.  

The Board notes that the 2001 and 2003 VA examiners indicated that these scars were painful and tender on examination.  While more recent examinations found that these scars were not objectively painful, given the previous examination findings and the Veteran's consistent report of pain, 10 percent ratings are warranted for each scar.

However, the record reflects that the Veteran is already service connected for five scars of the right buttock, with 10 percent ratings assigned under Diagnostic Code 7804.  

The Board has also considered whether higher rating is warranted under any of the prior diagnostic criteria.  However, with respect to the criteria in effect prior to August 30, 2002, a rating in excess of 10 percent is not warranted under either Diagnostic Codes 7803 or 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (in effect prior to August 30, 2002).  

In regard to the criteria in effect from August 30, 2002 and prior to October 23, 2008, as none of the scars are shown to affect an area greater than 12 square inches (77 square centimeters), a higher rating under former Diagnostic Code 7801 is not warranted.  Former Diagnostic Codes 7802, 7803, and 7804 did not provide for a rating in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (in effect prior to October 23, 2008).  

In addition, under the rating criteria in effect from October 23, 2008, given that none of the scars affects area of at least 12 square inches (77 sq. cm), a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  A rating in excess of 10 percent is not available under Diagnostic Code 7802.  A 20 percent rating is warranted only if there are three or four painful or unstable scars under Diagnostic Code 7804, and thus is more beneficial to rate the Veteran's scars separately under the former diagnostic criteria.

Finally, while both the former and current diagnostic criteria provide that scars can also be rated under limitation of function of the affected part under Diagnostic Code 7805, in this case, the Veteran has already been assigned a separate rating for muscle injury of the right buttock (muscle group XVII).  This matter is not before the Board at this juncture.

E.  Right Thigh

The Board notes that the VA examination findings above document 4 to 7 identifiable scars of the right thigh.  The April 2012 and May 2017 VA examiners noted 6 scars.

In this case, the Veteran is already service-connected for six painful scars of the right thigh.  Therefore, the Board finds that no other separately ratable scars of the right thigh are warranted.

The Board has also considered whether higher rating is warranted under any of the prior diagnostic criteria.  However, with respect to the criteria in effect prior to August 30, 2002, a rating in excess of 10 percent is not warranted under either Diagnostic Codes 7803 or 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (in effect prior to August 30, 2002).  

In regard to the criteria in effect from August 30, 2002 and prior to October 23, 2008, as none of the scars are shown to affect an area greater than 12 square inches (77 square centimeters), a higher rating under former Diagnostic Code 7801 is not warranted.  Former Diagnostic Codes 7802, 7803, and 7804 did not provide for a rating in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (in effect prior to October 23, 2008).  

In addition, under the rating criteria in effect from October 23, 2008, given that none of the scars affects area of at least 12 square inches (77 sq. cm), a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  A rating in excess of 10 percent is not available under Diagnostic Code 7802.  A 20 percent rating is warranted only if there are three or four painful or unstable scars under Diagnostic Code 7804, and thus is more beneficial to rate the Veteran's scars separately under the former diagnostic criteria.

Finally, while both the former and current diagnostic criteria provide that scars can also be rated under limitation of function of the affected part under Diagnostic Code 7805, in this case, the Veteran has already been assigned a separate rating for limitation of function of the right thigh muscles (hamstring complex).  This matter is not before the Board at this juncture.




F.  Right Knee

The Board notes that the VA examination findings above generally note 2 scars of the right knee, with only the May 2001 examiner noting 1 scar.  Given that the exams have otherwise consistently noted 2 scars of the right knee, the Board finds that the record supports a finding of 2 scars of the right knee.  

The Board notes that the 2001 and 2003 VA examiners indicated that these scars were painful and tender on examination.  While more recent examinations found that these scars were not objectively painful, given the previous examination findings and the Veteran's consistent report of pain, 10 percent ratings are warranted for each scar.

However, the record reflects that the Veteran is already service connected for two scars of the right knee, with 10 percent ratings assigned under Diagnostic Code 7804.  

The Board has also considered whether higher rating is warranted under any of the prior diagnostic criteria.  However, with respect to the criteria in effect prior to August 30, 2002, a rating in excess of 10 percent is not warranted under either Diagnostic Codes 7803 or 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (in effect prior to August 30, 2002).  

In regard to the criteria in effect from August 30, 2002 and prior to October 23, 2008, as neither of the scars are shown to affect an area greater than 12 square inches (77 square centimeters), a higher rating under former Diagnostic Code 7801 is not warranted.  Former Diagnostic Codes 7802, 7803, and 7804 did not provide for a rating in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (in effect prior to October 23, 2008).  

In addition, under the rating criteria in effect from October 23, 2008, given that neither of the scars affects area of at least 12 square inches (77 sq. cm), a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  A rating in excess of 10 percent is not available under Diagnostic Code 7802.  A 20 percent rating is warranted only if there are three or four painful or unstable scars under Diagnostic Code 7804, and thus is more beneficial to rate the Veteran's scars separately under the former diagnostic criteria.

Finally, while both the former and current diagnostic criteria provide that scars can also be rated under limitation of function of the affected part under Diagnostic Code 7805, in this case, the Veteran has already been assigned a separate rating for limitation of function of the right thigh muscles (hamstring complex) and right lower leg (muscle group XI).  This matter is not before the Board at this juncture.

G.  Right Lower Leg

The Board notes that the VA examination findings indicated 4 to 9 scars of the right lower extremity.  There are no consistent findings across any of the examinations during the appeal period.  Given the foregoing, the Board resolves reasonable doubt in the Veteran's favor, and finds that there are 9 identifiable scars of the right lower extremity.

The Board notes that the 2001 and 2003 VA examiners indicated that these scars were painful and tender on examination.  In particular, the 2001 examiner noted 3 scars posteriorly with tenderness, 2 tender scars of the right tibia, and 4 tender scars in the medial side of the calf.  While more recent examinations found that these scars were not objectively painful, given the previous examination findings and the Veteran's consistent report of pain, 10 percent ratings are warranted for each scar.

The record reflects that the Veteran is already service connected for seven scars of the right lower extremity, with 10 percent ratings assigned under Diagnostic Code 7804.   Accordingly, two additional 10 percent ratings are warranted, to total nine scars of the right lower extremity.

The Board has also considered whether higher rating is warranted under any of the prior diagnostic criteria.  However, with respect to the criteria in effect prior to August 30, 2002, a rating in excess of 10 percent is not warranted under either Diagnostic Codes 7803 or 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (in effect prior to August 30, 2002).  

In regard to the criteria in effect from August 30, 2002 and prior to October 23, 2008, as none of the scars are shown to affect an area greater than 12 square inches (77 square centimeters), a higher rating under former Diagnostic Code 7801 is not warranted.  Former Diagnostic Codes 7802, 7803, and 7804 did not provide for a rating in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (in effect prior to October 23, 2008).  

In addition, under the rating criteria in effect from October 23, 2008, given that none of the scars affects area of at least 12 square inches (77 sq. cm), a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  A rating in excess of 10 percent is not available under Diagnostic Code 7802.  A 20 percent rating is warranted only if there are three or four painful or unstable scars under Diagnostic Code 7804, and thus is more beneficial to rate the Veteran's scars separately under the former diagnostic criteria.

Finally, while both the former and current diagnostic criteria provide that scars can also be rated under limitation of function of the affected part under Diagnostic Code 7805, in this case, the Veteran has already been assigned a separate rating for limitation of function of the right lower leg (muscle group XI).  This matter is not before the Board at this juncture.

H.  Left Buttock

The Board notes that the VA examination findings have been very inconsistent regarding the number of left buttock scars, ranging from three (on exam in May 2001) to thirteen (on examination in December 2010).  Given the foregoing, the Board finds that there are thirteen scars of the left buttock.

The Board notes that the 2001 and 2003 VA examiners indicated that these scars were painful and tender on examination.  While more recent examinations found that these scars were not objectively painful, given the previous examination findings and the Veteran's consistent report of pain, 10 percent ratings are warranted for each scar.

However, the record reflects that the Veteran is already service connected for thirteen scars of the left buttock, with 10 percent ratings for each assigned under Diagnostic Code 7804.  

The Board has also considered whether higher rating is warranted under any of the prior diagnostic criteria.  However, with respect to the criteria in effect prior to August 30, 2002, a rating in excess of 10 percent is not warranted under either Diagnostic Codes 7803 or 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (in effect prior to August 30, 2002).  

In regard to the criteria in effect from August 30, 2002 and prior to October 23, 2008, as none of the scars are shown to affect an area greater than 12 square inches (77 square centimeters), a higher rating under former Diagnostic Code 7801 is not warranted.  Former Diagnostic Codes 7802, 7803, and 7804 did not provide for a rating in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (in effect prior to October 23, 2008).  

In addition, under the rating criteria in effect from October 23, 2008, given that none of the scars affects area of at least 12 square inches (77 sq. cm), a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  A rating in excess of 10 percent is not available under Diagnostic Code 7802.  A 20 percent rating is warranted only if there are three or four painful or unstable scars under Diagnostic Code 7804, and only a 30 percent rating for five or more painful scars, and thus is more beneficial to rate the Veteran's scars separately under the former diagnostic criteria.

Finally, while both the former and current diagnostic criteria provide that scars can also be rated under limitation of function of the affected part under Diagnostic Code 7805, in this case, the Veteran has already been assigned a separate rating for muscle injury of the left buttock (muscle group XVII).  This matter is not before the Board at this juncture.
I. Left Thigh

The Board notes that the VA examination findings indicated six to seven scars of the left thigh.  Three examinations dated in May 2001, January 2003, and April 2012 document seven scars of the left thigh.  Given that this is the most consistent finding, the Board finds that there are seven identifiable scars of the left thigh.

The Board notes that the 2001 and 2003 VA examiners indicated that these scars were painful and tender on examination.  While more recent examinations found that these scars were not objectively painful, given the previous examination findings and the Veteran's consistent report of pain, 10 percent ratings are warranted for each scar.

The Veteran is service-connected for six painful scars of the left thigh. Given the foregoing, the Veteran is entitled to an additional, separate 10 percent rating, for an additional left thigh shell fragment wound scar.  

The Board has also considered whether higher rating is warranted under any of the prior diagnostic criteria.  However, with respect to the criteria in effect prior to August 30, 2002, a rating in excess of 10 percent is not warranted under either Diagnostic Codes 7803 or 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (in effect prior to August 30, 2002).  

In regard to the criteria in effect from August 30, 2002 and prior to October 23, 2008, as none of the scars are shown to affect an area greater than 12 square inches (77 square centimeters), a higher rating under former Diagnostic Code 7801 is not warranted.  Former Diagnostic Codes 7802, 7803, and 7804 did not provide for a rating in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (in effect prior to October 23, 2008).  

In addition, under the rating criteria in effect from October 23, 2008, given that none of the scars affects area of at least 12 square inches (77 sq. cm), a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  A rating in excess of 10 percent is not available under Diagnostic Code 7802.  A 20 percent rating is warranted only if there are three or four painful or unstable scars under Diagnostic Code 7804, and thus is more beneficial to rate the Veteran's scars separately under the former diagnostic criteria.

Finally, while both the former and current diagnostic criteria provide that scars can also be rated under limitation of function of the affected part under Diagnostic Code 7805, in this case, the Veteran has already been assigned a separate rating for limitation of function of the left thigh (muscle group XIII).  This matter is not before the Board at this juncture.

J.  Left Lower Leg, Ankle, and Foot

The Board again notes that the VA examination findings have been very inconsistent regarding the left lower extremity, rating from six to nine scars.  However, given that six scars have been consistently noted on examination in December 2010, April 2012, and May 2017, the Board finds that there are 6 scars of the left lower extremity.

The Board notes that the 2001 and 2003 VA examiners indicated that these scars were painful and tender on examination.  While more recent examinations found that these scars were not objectively painful, given the previous examination findings and the Veteran's consistent report of pain, 10 percent ratings are warranted for each scar.

However, the record reflects that the Veteran is already service connected for six scars of the left lower extremity, foot and ankle, with 10 percent ratings for each assigned under Diagnostic Code 7804.  

The Board has also considered whether higher rating is warranted under any of the prior diagnostic criteria.  However, with respect to the criteria in effect prior to August 30, 2002, a rating in excess of 10 percent is not warranted under either Diagnostic Codes 7803 or 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (in effect prior to August 30, 2002).  

In regard to the criteria in effect from August 30, 2002 and prior to October 23, 2008, as none of the scars are shown to affect an area greater than 12 square inches (77 square centimeters), a higher rating under former Diagnostic Code 7801 is not warranted.  Former Diagnostic Codes 7802, 7803, and 7804 did not provide for a rating in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (in effect prior to October 23, 2008).  

In addition, under the rating criteria in effect from October 23, 2008, given that none of the scars affects area of at least 12 square inches (77 sq. cm), a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  A rating in excess of 10 percent is not available under Diagnostic Code 7802.  A 20 percent rating is warranted only if there are three or four painful or unstable scars under Diagnostic Code 7804, and only a 30 percent rating for five or more painful scars, and thus is more beneficial to rate the Veteran's scars separately under the former diagnostic criteria.

Finally, while both the former and current diagnostic criteria provide that scars can also be rated under limitation of function of the affected part under Diagnostic Code 7805, in this case, the Veteran is already separately rated for muscle injury of the left foot (muscle group X) and left ankle (muscle group XII).

K.  All Rating Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun, 22 Vet. App. at 111, aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The symptomatology reported by the Veteran and shown on examination-namely, scarring with pain of each shell fragment wound scar, and underlying muscle damage-is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. Rather, the criteria provide examples for particular ratings and the Board may consider all factors in assigning a scheduler rating. The Board has also considered whether ratings under other diagnostic codes for the disabilities on appeal are warranted. Therefore, referral for consideration of an extraschedular rating for the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran does not allege or indicate that the collective impact or combined effect of more than one service-connected disability presented an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); but see 82 Fed. Reg. 57830-5 (Dec. 8, 2017).  The Board acknowledges that the collective impact of his service-connected disabilities have rendered him totally disabled and unemployable, which is reflected in the assignment of a combined 100 percent rating and by an award of special monthly compensation on account of the Veteran being found unemployable due to his service-connected posttraumatic stress disorder and additional disability independently ratable at 60 percent or more. Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Here, the Veteran had combined 100 percent evaluations during the course of the appeal period. This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board finds that separate 10 percent ratings for two additional right lower extremity shell fragment wound scars, and a separate 10 percent ratings for one additional left thigh shell fragment wound scars that is warranted; however, ratings in excess of those assigned for the remaining increased rating claims decided herein must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a left shoulder disorder to include retained foreign bodies, is denied.

Entitlement to ratings in excess of 10 percent for each of the Veteran's multiple left shoulder and axillary area shell fragment wound scars is denied.

Entitlement to ratings in excess of 10 percent for each of the Veteran's multiple left forearm and wrist shell fragment wound scars is denied.

Entitlement tor ratings in excess of 10 percent for each of the Veteran's multiple left chest wall shell fragment wound scars is denied.

Entitlement tor ratings in excess of 10 percent for each of the Veteran's multiple right buttock shell fragment wound scars is denied.

Entitlement tor ratings in excess of 10 percent for each of the Veteran's multiple right thigh shell fragment wound scars is denied.

Entitlement to ratings in excess of 10 percent for each of the Veteran's multiple right knee shell fragment wound scars is denied.

Entitlement to separate 10 percent ratings, but no higher, for each of the Veteran's nine (two additional) right lower extremity shell fragment wound scars is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to ratings in excess of 10 percent for each of the Veteran's multiple left buttock shell fragment wound scars is denied.

Entitlement to separate 10 percent ratings, but no higher, for each of the Veteran's seven (one additional) left thigh shell fragment wound scars is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to ratings in excess of 10 percent for each of the Veteran's multiple left lower extremity, ankle and foot shell fragment wound scars is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


